Citation Nr: 1146282	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  08-01 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to June 1969.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of July 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In May 2010, the Board remanded the present matter for additional development and due process concerns.  In its May 2010 decision, the Board also remanded the issue of service connection for a psychiatric disorder.  This issue has been resolved, however: service connection was granted for a psychiatric disorder in a May 2011 rating decision.  Thus, the issues are as listed on the first page.  

A hearing before the undersigned Veterans Law Judge was held in February 2010.  The hearing transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Further development is needed on the matter on appeal.  Review of the record indicates that the Veteran receives disability benefits from the Social Security Administration (SSA).  See, e.g., October 2010 VA psychiatric examination record.  Those records are potentially relevant to the matter on appeal; thus, they should be requested and, if available, associated with the claims file.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Additionally, review suggests there are outstanding VA treatment records, namely those dating prior to July 2002.  See, e.g., October 2002 VA treatment record (suggesting prescription of hypertension medication in February 2002).   As these records are potentially relevant, they must be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, the Board finds another opinion should be obtained for the issue of service connection for hearing loss.  The Board acknowledges that the record includes an opinion from a VA examiner who indicated that she was unable to provide an opinion without resort to speculation.  However, the examiner did not indicate whether there was additional information that could enable her to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Additionally, although the examiner determined that the Veteran had hearing loss at entry, she did not address the evidence contrary to such a determination, namely the assignment of a hearing profile of 1 at entry or the finding of "essentially normal" audiogram in August 1996.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  Accordingly, the Board finds another opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's SSA records, including all medical records which formed the basis of any decision rendered.  Efforts to obtain these records should be documented and any evidence received in response to this request should be associated with the claims folder.

2.  Obtain all outstanding VA treatment records, to include those dating prior to July 17, 2002 and the audiogram associated with the August 2002 audiological consultation.  

3.  Schedule the Veteran for an audio examination to determine the likely etiology of the hearing loss.  The examiner should review the claims file.  

(a) The examiner should state whether the Veteran had chronic hearing loss in either ear at the time of entry.  A rationale should be provided for the opinion(s) expressed, preferably with discussion of the assignment of a hearing profile of "1" ("a high level of fitness") at entrance, the "essentially normal" audiogram in August 1996, and the October 2010 VA examiner's opinion.  

(b)  If hearing loss did not preexist service for either ear, the examiner should state whether it is at least as likely as not (i.e., probability of 50 percent) that the hearing loss onset in service or is causally related to service.  A rationale should be provided for the opinion(s) expressed, preferably with discussion of the 1996 and 2002 audio findings and the October 2010 VA examiner's opinion.  

If the examiner is not able to provide an opinion because it would be speculative, the examiner should specify whether there is additional information that would enable him/her to provide the opinion s/he declined to provide on that examination; or whether the inability to provide the requested opinions was based on the limits of medical knowledge.

4.  Thereafter, readjudicate the appellant's claims.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


